VAUGHN, Judge.
The only assignment of error brought forward is that the court erred in failing to quash the bill of indictment upon the ground that defendant was not afforded a speedy trial. The offense occurred 5 November 1970. A warrant was issued the same day and was executed on 8 November 1970. A true bill of indictment was returned by the Grand Jury at the 5 April 1971 Session of Superior Court. Judgment was entered 10 August -1971. Defendant’s assignment of error is overruled. This indigent defendant was ably represented by court appointed counsel at trial and on this appeal. In the trial from which the defendant appealed, we find no prejudicial error.
No error.
Judges Brock and Hedrick concur.